Case 2:16-cr-00540-JMA-SIL Document 331 Filed 10/23/18 Page 1 of 2 PageID #: 3809
                                                   U.S. Department of Justice


                                                   United States Attorney
                                                   Eastern District of New York
 CCC:CMM:LTG                                       610 Federal Plaza
 F. #2015R02148                                    Central Islip, New York 11722



                                                   October 23, 2018

 By ECF

 Kevin Keating, Esq.
 Law Offices of Kevin J. Keating
 666 Old Country Road
 Suite 900
 Garden City, New York 11530

               Re:    United States v. Mangano et ano.
                      Criminal Docket No. 16-540 (S-2) (JMA)

 Dear Mr. Keating:

              The undersigned Assistant U.S. Attorneys write in response to your
 correspondence, dated October 4, 2018.

               With respect to your request regarding any agreements involving Ruby Singh,
 please be advised that there is and was no agreement or understanding, written or oral,
 expressed or implied, between Harendra Singh and/or his counsel and the government
 regarding potential charges and/or the non-prosecution of Ruby Singh.

                With respect to your request for intercepted calls between Singh and Randy Sarf
 from the Singh wire, please be advised that the government had previously produced an
 intercepted call between Singh and Sarf. Indeed, on February 12, 2018, the government
 produced HSR 16A, a May 21, 2015 intercepted call between Singh and Sarf. Accordingly,
 your statement that “the Government has never produced any such recording of Randy Sarf”
 is inaccurate. Regardless, please be advised that this request is moot as, of the date of this
 correspondence, the government has produced to the defense all pertinent and non-pertinent
 calls from the Singh wire.

               With respect to your request for any agreements involving John Gulino, please
 be advised that there is and was no agreement or understanding, written or oral, expressed or
 implied, between Anthony Gulino and/or his counsel and the government regarding potential
 charges and/or the non-prosecution of John Gulino, as it relates to any information pertaining
 to Edward Mangano. However, there was an understanding between Anthony Gulino and/or
 his counsel and the government that, to the extent that Anthony Gulino provided substantial
Case 2:16-cr-00540-JMA-SIL Document 331 Filed 10/23/18 Page 2 of 2 PageID #: 3810



 assistance, in the form of proactive cooperation, with respect to the government’s investigation
 of Richard “Rob” Walker then the government would consider a non-prosecution agreement
 for John Gulino. Following Anthony Gulino’s proactive cooperation that amounted to
 substantial assistance in bringing criminal charges against Walker, combined with John
 Gulino’s limited criminal conduct, the government agreed to a non-prosecution agreement for
 John Gulino.

                  With respect to your request for the emails that Frank Scalera reported to the
 government had been deleted by Fred Mei, please be advised that the government has
 previously produced these emails to you. These emails can be found in the government’s
 February 12, 2018 document production, Bates stamped TOB_SEC_0085055 through
 TOB_SEC_0089897. As noted in the government’s discovery letter, the documents with the
 SEC prefix are documents produced to the SEC by the TOB, which are largely duplicative of
 those that were produced to the U.S. Attorney’s Office (and that had been previously produced
 to the defense in the government’s Rule 16 disclosures). In addition, as you are aware, Mei
 testified at the first trial about deleting these emails, including under cross-examination of this
 topic by you. See Tr. at 4063-65, 4102-03.

                                                      Very truly yours,

                                                      RICHARD P. DONOGHUE
                                                      United States Attorney

                                              By:         /s/
                                                      Catherine M. Mirabile
                                                      Lara Treinis Gatz
                                                      Christopher C. Caffarone
                                                      Assistant U.S. Attorney
                                                      (631) 715-7850/7913/7868



 cc:    John Carman, Esq.
        Counsel for Linda Mangano




                                                 2
